El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
Francisco Ares y Fernández: vendió nna finca a Juan Santos Cabrera, y la venta fue debidamente inscrita en el registro de la propiedad. Santos instituyó un procedimiento, de desahucio contra Carmen Matos, alegando que ella poseía la finca en precario, en otras palabras, sin derecho o título alguno contra el demandante. La prueba tendió a sostener las alegue-iones de la demanda.
Después de oír la evidencia, la corte falló a favor . de la demandada, fundándose en que ésta- había presentado tal prueba respecto a su título que la cuestión no podía ser resuelta en un procedimiento de desahucio. Para destruir la teoría de que el demandante era un tercero, la corte resolvió que él “ compró la finca ocupándola la demandada y no debía desconocer el carácter con que poseía.”
Nada hallamos en los autos que destruya el derecho de tercero del demandante. A lo sumo, la prueba tendió a demostrar que el demandante sabía que la demandada estaba en posesión de la casa, pero no hay el menor átomo de prueba que demuestre que él sabía que ella estaba en posesión fun-dándose en un título. Sólo por este motivo, debe revocarse la sentencia.
Los hechos creídos por la corte tienden a demostrar que Francisco Ares y Fernández y la demandada vivieron en concubinato durante un gran número de años ; que según la corte inferior surgió una sociedad civil entre ellos, y que *929la finca en cuestión era poseída por ellos en común; que dicho Francisco Ares y Fernández convino en transferir todo el título de la finca a la demandada. Una sociedad sobre bienes inmuebles no puede constituirse de este modo, o sin que se otorgue la correspondiente escritura.

Debe revocarse la sentencia apelada y dictarse otra a favor del demandante.